Benedict, J.
The exceptions in this case cover two questions which deserve attention: First, whether the libelants can recover demurrage foi! the detention of their boat while undergoing repairs, when it appears that the work that the injured boat would have done but for the collision •was done by another boat owned by the libelants, and ivhich was at the time without other employment. The commissioner allowed demurrage, and I think he was right. It is true that this is not like the cases of The Cayuga, 1 Ben. 171, and The Favorita, Id. 30, — an action for detention of a ferry-boat, — but it is within the principle of those cases. The next question is whether the libelants should have been allowed for permanent depreciation. The testimony certainly indicates that for some reason or other the boat was not as available after the repairs as she wras before the collision, but it does not appear to me to be sufficiently certain to justify the allowance of any additional sum as' damages caused by the collision. It is hardly a case where intrinsic and inevitable diminution of value is shown to have resulted from the collision because it was not possible to make complete repairs.